Case 8:18-cv-00337-WFJ-AEP Document 13 Filed 08/10/20 Page 1 of 21 PageID 915




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION

KEVIN JENNINGS,

       Petitioner,

v.                                               Case No. 8:18-cv-337-T-02AEP

SECRETARY, DEPARTMENT
OF CORRECTIONS,

     Respondent.
_____________________________________/

                                       ORDER

       On February 7, 2018, Petitioner Kevin Jennings filed his petition under 28

U.S.C. § 2554 for a writ of habeas corpus by a person in state custody. Dkt. 1. He

seeks relief from a June 26, 2012, Florida state court conviction. Id. Respondent

filed a response in opposition, Dkt. 11, and the Petitioner provided notice of intent

not to file a reply. Dkt. 12. This Court finds that a hearing is unnecessary and denies

the petition.

                                     Background

       On March 24, 2004, at age fifteen, Petitioner was arrested at his home

following an altercation in which he shot his older brother. Dkt. 11-2 at 33. On

October 15, 2004, Petitioner pled no contest to one count of attempted second

degree murder (count one) and one count of carrying a concealed firearm (count
Case 8:18-cv-00337-WFJ-AEP Document 13 Filed 08/10/20 Page 2 of 21 PageID 916




two); and on December 14, 2004, he was sentenced as a youth offender to

concurrent sentences of four years on each count followed by two-years’

community control on count one and one-year of community control on count two.

Dkt. 11-2 at 16–24. Petitioner did not file an appeal and was released from prison

on April 9, 2008. Dkt. 11 at 2.

      Upon his release, the Petitioner began the community-control portion of his

sentence, which was served without issue for twenty-one months. On January 15,

2010, however, Petitioner was arrested after allegedly violating the conditions of

community control by committing new offenses of aggravated assault on a law

enforcement officer, aggravated fleeing to elude, driving without a valid driver’s

license, failing to remain confined to his approved residence, and by leaving the

county without permission. Dkt. 11 at 2; Dkt. 11-2 at 51–52. On April 4,, 2010, the

Petitioner admitted to violating the conditions of community control by failing to

remain confined to his approved residence and leaving the county without

permission and was subsequently sentenced to concurrent sentences of twenty-five

years in prison on count one and five years in prison on count two. Dkt. 11 at 2.

Petitioner then filed a timely notice of appeal. Dkt. 11-2 at 93.

      Petitioner filed a motion to correct sentence while awaiting the result of his

appeal. Dkt. 11-2 at 100. The motion was granted and the revocation of community

control and associated sentence for count two were vacated because community


                                          2
Case 8:18-cv-00337-WFJ-AEP Document 13 Filed 08/10/20 Page 3 of 21 PageID 917




control for count two had only been one year. Dkt. 11-2 at 110. Regarding count

one, the court found that, absent new law violations, the Petitioner should have

been sentenced as a youth offender to no more than six years in prison. Dkt. 11-2

at 110. Based on the plea negotiations that led to the twenty-five-year sentence, the

court allowed the Petitioner to withdraw or reaffirm his plea, and also allowed the

state an opportunity to rescind or reaffirm the plea agreement. Id. Petitioner

reaffirmed his plea, but the state decided to rescind the plea agreement. Dkt. 11-2

at 114, 116. In turn the court vacated the twenty-five-year sentence on count one,

and Petitioner filed a plea of denial on the alleged violations and a motion for

rehearing. Dkt. 11-2 at 118–19, 122. The motion for rehearing was granted in part

and denied in part, and the court granted a stay pending appeal. Dkt. 11-2 at 130–

32. The state appellate court affirmed without opinion on January 31, 2012. Dkt.

11-2 at 158.

      The state circuit court lifted its stay on the proceedings and held a revocation

hearing on June 26, 2012. Dkt. 11-2 at 164–65. The court found the Petitioner had

violated the conditions of his community control by committing the new offenses

of fleeing and attempting to elude an officer, aggravated assault on a law

enforcement officer, and by being out of his residence and out of the county.

Petitioner was then sentenced to thirty years in prison with a twenty-five-year

minimum mandatory sentence on count one. Dkt. 11-2 at 271–78. On July 2, 2012,


                                          3
Case 8:18-cv-00337-WFJ-AEP Document 13 Filed 08/10/20 Page 4 of 21 PageID 918




the court resentenced Petitioner to the same sentence but provided that he would

maintain his youthful offender status solely for classification purposes in the

Department of Corrections. Dkt. 11 at 3–4. Petitioner again filed a notice of appeal.

Dkt. 11-2 at 283.

      The Petitioner filed a motion to correct a sentencing error while his appeal

was pending. Dkt. 11 at 4. The motion was granted, so the twenty-five-year

mandatory minimum was struck; however, the corrected sentence rendered on

April 22, 2013 maintained the thirty-year sentence. Id. The state appellate court

reaffirmed the revocation of community control and the sentence on May 27, 2014.

Id.

      On September 24, 2014, the Petitioner filed a signed motion for post-

conviction relief. Dkt. 11-3 at 7. Petitioner raised four grounds in his motion. Id. at

9–20. Ground one alleged that Petitioner’s counsel was ineffective for failing to

call witness Kentrea Wicox at the violation of community control hearing held on

June 26, 2012. Id. at 10–13. Ground two alleged Petitioner’s due process rights

were violated by his being sentenced as a violent felony offender. Id.at 13–14.

Ground three alleged Petitioner’s due process rights were again violated, this time

by his being sentenced to thirty years of incarceration based on reclassification of

attempted second-degree murder to a first degree felony, despite the fact that he

was designated as a youthful offender during his original sentencing. Id.at 14–15.


                                           4
Case 8:18-cv-00337-WFJ-AEP Document 13 Filed 08/10/20 Page 5 of 21 PageID 919




Finally, ground four alleged that counsel was again ineffective, this time for failing

to investigate judicial bias. Id. at 15–19.

         On April 6, 2015, the state postconviction court denied the Petitioner’s

motion for postconviction relief and directed the state attorney to respond to

grounds one and four of the Petitioner’s motion. Dkt. 11-3 at 103–12. On July 30,

2015, the postconviction court granted Petitioner a limited evidentiary hearing on

grounds one and four of his motion for postconviction relief. Id. at 198–99. An

evidentiary hearing was held on June 9, 2016. Dkt. 11 at 5. The motion was denied

on July 6, 2016. Dkt. 11-3 at 275–86. Petitioner filed an appeal which was

affirmed without an opinion. Id. at 300, 49. Petitioner then filed his petition for

federal habeas corpus relief. Dkt. 1. Respondent concedes, and this Court agrees,

that the petition is timely and appropriately exhausted.

                                  Standard of Review

         The Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”)

governs this petition. Wilcox v. Fla. Dep’t of Corr., 158 F.3d 1209, 1210 (11th Cir.

1998). AEDPA “establishes a highly deferential standard for reviewing state court

judgments.” Parker v. Sec’y for Dep’t of Corr., 331 F.3d 764, 768 (11th Cir.

2003). This type of review does not allow relief of a state court conviction on a

claim:

         that was adjudicated on the merits in the State court proceedings unless
         the state court’s decision was ‘(1) . . . contrary to, or involved an
                                              5
Case 8:18-cv-00337-WFJ-AEP Document 13 Filed 08/10/20 Page 6 of 21 PageID 920




      unreasonable application of, clearly established Federal law as
      determined by the Supreme Court of the United States; or (2) . . . based
      on an unreasonable determination of the facts in light of the evidence
      presented in the State court proceeding.’

Nejad v. Attorney Gen., State of Ga., 830 F.3d 1280, 1288 (11th Cir. 2016)

(quoting 28 U.S.C. § 2254(d)).

      “Clearly established Federal law” means holdings of the U.S. Supreme

Court “as of the time of the relevant state-court decision.” Id. at 1288–89.

“Contrary to” requires a state court conclusion “opposite to that reached by [the

Supreme] Court on a question of law or if the state court decides a case differently

than [the Supreme Court] has on a set of materially indistinguishable facts.” Id. at

1289 (citations omitted) (alterations in original). The “unreasonable application”

clause applies only “if the state court identifies the correct governing legal

principle from [the Supreme] Court’s decisions but unreasonably applies that

principle to the facts of the prisoner’s case.” Id. (citation omitted) (alterations in

original).

      Moreover, a state court’s factual determination “is not unreasonable merely

because the federal habeas court would have reached a different conclusion in the

first instance.” Id. (citation omitted). Indeed, “even if reasonable minds reviewing

the record might disagree about the [fact] finding in question, on habeas review

that does not suffice to supersede the [state] trial court's determination.” Wood v.

Allen, 558 U.S. 290, 301 (2010). Further, this standard applies even if the state
                                            6
Case 8:18-cv-00337-WFJ-AEP Document 13 Filed 08/10/20 Page 7 of 21 PageID 921




court does not provide the reasoning behind its decision because “the summary

nature of a state court’s decision does not lessen the deference that it is due.”

Wright v. Sec’y for Dep’t of Corr., 278 F.3d 1245, 1254 (11th Cir. 2002). If this

Court determines that the state court's adjudication of Petitioner’s claim was

unreasonable under § 2254(d), we must then undertake a de novo review of the

record. See McGahee v. Ala. Dep't of Corr., 560 F.3d 1252, 1266 (11th Cir. 2009).

                                      Discussion

      Petitioner raises three grounds for relief. Respondent argues that each of

these grounds are meritless and should be denied. This Court agrees.

   1. Ineffective Assistance of Counsel: Failure to Call Witness Claim

      In Ground One, Petitioner argues that his attorney was ineffective at his

violation of community control hearing for failing to call Kentrea Wicox as a

witness. Dkt. 1 at 3. Counsel is ineffective if “(1) counsel’s performance was

deficient; and (2) the deficient performance prejudiced the defense such that

petitioner was deprived of a fair trial.” Dill v. Allen, 488 F.3d 1344, 1354 (11th Cir.

2007) (citing Strickland v. Washington, 466 U.S. 668, 687 (1984)). But in the

habeas context, “[t]he question is not whether a federal court believes the state

court’s determination under the Strickland standard was incorrect but whether that

determination was unreasonable—a substantially higher threshold.” Knowles v.

Mirzayance, 556 U.S. 111, 123 (2009) (citation and internal quotation marks
                                           7
Case 8:18-cv-00337-WFJ-AEP Document 13 Filed 08/10/20 Page 8 of 21 PageID 922




omitted). “If there is ‘any reasonable argument that counsel satisfied Strickland’s

deferential standard,’ then a federal court may not disturb a state-court decision

denying the claim.” Hittson v. GDCP Warden, 759 F.3d 1210, 1248 (11th Cir.

2014) (citation omitted). Petitioner fails to meet this high standard.

       Simply, Petitioner argues that his conviction was based on two pieces of

evidence: Wicox’s identification of him and Deputy Lutz’s identification of him.

On the night of the arrest, Deputy Lutz noticed an SUV with a broken tail light

drive past him. Dkt. 11-2 at 184. Deputy Lutz followed the SUV for some time

before attempting to make a traffic stop when the vehicle stopped in a

neighborhood. Id. at 184–85. Once the vehicle stopped, a passenger, later found to

be Ms. Wicox, got out of the passenger side of the vehicle, and made her way into

an adjacent home. Id. at 186. Deputy Lutz then approached the vehicle, but before

he got to the driver’s side, the vehicle took off. Id. Deputy Lutz took chase. Id. at

187.

       After some time being chased, the SUV turned into a gravel parking lot. Id.

at 188. Officer Lutz assumed the driver was about to get out of the SUV and run

away on foot but the SUV immediately made a U-turn in the driveway and began

to charge towards Officer Lutz. Id. At that moment, with his headlights shining and

his car temporarily stationary, Officer Lutz made eye contact with the driver of the

SUV. Id. at 189. Then to avoid being rammed by the SUV driver Officer Lutz


                                           8
Case 8:18-cv-00337-WFJ-AEP Document 13 Filed 08/10/20 Page 9 of 21 PageID 923




quickly reversed his vehicle with the cars essentially being “nose to nose.” Id. at

188. The SUV then took off and Officer Lutz was unable to follow. Id. at 189.

      At this point, Deputy Lutz and another officer, Deputy Kenney, returned to

the home that Ms. Wicox was dropped off at to interview her. Id. at 195. Ms.

Wicox told the officers “that the driver of that vehicle had called her at the house

before and was able to provide [them] a telephone number for him, and that

telephone number was also identified by a digital name printout on that phone . . .

as [Petitioner].” Id. at 196. At this point an unknown caller telephoned Ms. Wicox.

Id. at 196–97. She answered and the man on the line began to ask her questions

about whether she told the police who he was—indicating that the caller was also

the driver. Id. at 197–98. Deputy Kenney then showed Deputy Lutz a photograph

of Petitioner and Deputy Lutz claimed that he recognized Petitioner as the driver of

the SUV. Id. at 200.

      The officers then relayed the information to the Bradenton Police

Department, who arrested Petitioner in his home. Id. at 199–200. The SUV was not

at the home when officers arrived and was found a few days later miles away from

the home with no physical evidence that Petitioner had been associated with it. Id.

at 208–09. Although Petitioner claimed he was at his mother’s house during the

time of the alleged incident, Deputy Lutz provided a final identification at the




                                          9
Case 8:18-cv-00337-WFJ-AEP Document 13 Filed 08/10/20 Page 10 of 21 PageID 924




 scene of arrest, and Petitioner was then arrested for fleeing Deputy Lutz and

 violating the terms of his probation. Id. at 200.

       Petitioner now argues that his trial counsel was ineffective for failing to call

 Wicox as a witness at the violation hearing. While Petitioner alleges he had phone

 calls with Wicox where she admitted lying to police and told Petitioner she would

 testify, Dkt. 1 at 5, Petitioner needs more than conclusory allegations. See Tejada

 v. Dugger, 941 F.2d 1551, 1559 (11th Cir. 1991) (stating that a movant is not

 entitled to habeas relief when his claims are merely “conclusory allegations

 unsupported by specifics or contentions that in the face of the record are wholly

 incredible.”). Petitioner would need actual testimony by Wicox or an affidavit

 attesting to her new statement. United States v. Ashimi, 932 F.2d 643, 650 (7th Cir.

 1991) (“[E]vidence about the testimony of a putative witness must generally be

 presented in the form of actual testimony by the witness or on affidavit. A

 defendant cannot simply state that the testimony would have been favorable; self-

 serving speculation will not sustain an ineffective assistance claim.”). Because

 Petitioner has not presented Wicox’s testimony outside of Petitioner’s

 uncorroborated self-serving hearsay, Petitioner’s claim cannot be granted.

       But even accepting Wicox’s purported testimony, the postconviction court

 found Petitioner failed to meet his burden under Strickland. The postconviction

 court held:


                                           10
Case 8:18-cv-00337-WFJ-AEP Document 13 Filed 08/10/20 Page 11 of 21 PageID 925




              In his motion, he alleges that her absence resulted in prejudice
       because her testimony, combined with a police identification
       discrepancy [as to Petitioner’s skintone], would have changed the
       outcome of the VOCC hearing. However, his allegation of prejudice is
       refuted by the record. There was enough evidence presented at the
       VOCC hearing that Ms. Wicox’s testimony was not dispositive of
       Defendant's case. The Court was well aware of Ms. Wicox’s alleged
       statements, as testified to by Defendant and his relative, Mary
       Holloway. The Court still found Defendant guilty of VOCC based on
       the other evidence presented.
               Deputy Samuel Lutz of the Sarasota County Sheriff’s Office
       testified at Defendant’s VOCC hearing and indicated that the person he
       observed driving the vehicle on the night Defendant was arrested was a
       “light-skinned black male.” Deputy Lutz also stated that he was able to
       identify Defendant immediately as the person driving the vehicle, after
       being shown a photograph of Defendant on Deputy Kenney’s
       computer. He also identified him when he was being escorted out of
       his residence under arrest. Finally, Deputy Lutz explained that the
       description contained in the Sheriff’s case card, indicating that the
       suspect driving the car was a dark-skinned black male, was likely due
       to a typographical error.
              While Defendant contends that there was a “discrepancy” in the
       police identification during the VOCC hearing, Defendant’s assertion
       mischaracterizes the testimony offered by Deputy Lutz. Deputy Lutz
       did not offer any inconsistent testimony during that hearing, and he
       explained that the inconsistency in the Sheriff’s case card, which was
       prepared by the Sheriff’s Office dispatcher rather than Deputy Lutz,
       was likely due to a typographical error. Accordingly, the Court finds
       that the record clearly indicates that there was reliable, consistent
       testimony offered during the VOCC hearing on which the Court could
       conclude that Defendant was in fact the person driving the vehicle,
       consistent with Deputy Lutz’s testimony.
              As Defendant could not show prejudice, he fails to show
       ineffective assistance of counsel. Therefore, further analysis on this
       issue is not necessary.

 Dkt. 11-3 at 280–82 (internal citations omitted). After a review of the record and

 the applicable law the Court finds Petitioner is not entitled to relief based on this
                                           11
Case 8:18-cv-00337-WFJ-AEP Document 13 Filed 08/10/20 Page 12 of 21 PageID 926




 claim. The state court’s adjudication of this claim was not contrary to clearly

 established federal law, did not involve an unreasonable application of clearly

 established federal law, and was not based on an unreasonable determination of the

 facts considering the evidence presented in the state court proceedings.

       Petitioner is unable to show that the postconviction court was unreasonable

 in its view of the facts. For Strickland’s deficiency prong, it is unclear what the

 postconviction court held. The postconviction court discusses Petitioner’s trial

 counsel’s conduct but does not make a direct finding whether his actions were

 deficient. This is likely because it is unclear whether Petitioner’s counsel’s actions

 were deficient. However, in order to be entitled to relief Petitioner must have

 proven both Strickland prongs. See Strickland, 466 U.S. at 697 (1984) (noting that

 a court may decide or analyze the prongs in any order because both are necessary

 for relief). And Petitioner is unable to show that the postconviction court’s

 prejudice prong finding was unreasonable.

       Prejudice is established by a “reasonable probability that, but for counsel’s

 unprofessional errors, the result of the proceeding would have been different.”

 Strickland, 466 U.S. at 694. As noted, Petitioner’s conviction was essentially based

 on two pieces of evidence: Wicox’s initial identification of him as the driver of the

 SUV and Officer Lutz’s identification of the same. Petitioner argues that if Wicox

 had testified the outcome of the proceeding would have been different. There is


                                           12
Case 8:18-cv-00337-WFJ-AEP Document 13 Filed 08/10/20 Page 13 of 21 PageID 927




 some possibility that this is true, but this Court can only provide habeas relief if

 Petitioner shows that the postconviction court unreasonably found that Wicox’s

 testimony would have had no effect. This Petitioner has not done.

        The postconviction court found “that the record clearly indicates that there

 was reliable, consistent testimony offered during the [hearing] on which the Court

 could conclude that Defendant was in fact the person driving the vehicle[.]” Dkt.

 11-3 at 281–82. The postconviction court noted that Officer Lutz’s identification

 provided sufficient basis for the conviction. While this Court may view the facts of

 this case differently, Petitioner is unable to show that this is an unreasonable view

 of the facts.

        Petitioner must contend with the identification by Officer Lutz. No matter if

 Wicox had testified, Officer Lutz testified that he saw Petitioner driving the SUV.

 Petitioner argues that the identification by Officer Lutz was suspect because it

 would have been improbable for him to see the driver of the car during the car

 chase and the description recorded by dispatch—and allegedly given by Officer

 Lutz—described the driver as a dark-skinned black male while Petitioner is light-

 skinned. Yet, this Court must accept any findings of fact made by state courts

 unless they are shown to be unreasonable. Plaintiff is unable to do so.

        “A state court’s determination that a claim lacks merit precludes federal

 habeas relief so long as fairminded jurists could disagree on the correctness of that

                                           13
Case 8:18-cv-00337-WFJ-AEP Document 13 Filed 08/10/20 Page 14 of 21 PageID 928




 decision.” Harrington v. Richter, 562 U.S. 86, 101 (2011) (internal quotation

 omitted). While this Court may find Officer Lutz’s identification less than perfect,

 a fair-minded jurist could disagree and find the identification entirely plausible. It

 may have been difficult for Officer Lutz to see who was driving the fleeing SUV

 while backing up to escape, but it was surely not impossible. Officer Lutz testified

 that he had his lights on while backing up and that he was initially stationary in his

 vehicle before the driver of the SUV drove at him. So, for some time—albeit

 brief—Officer Lutz was stationary while looking directly into the fully illuminated

 cabin of the SUV. Dkt. 11-2 at 188. This may not have been a perfect identification

 nor was it unimpeachable—in fact Petitioner’s trial counsel spent a great deal of

 time on this point—but it is a reasonable finding for the state court to make that

 Officer Lutz saw Petitioner driving the vehicle.

       And, while the switch up of dark-skin and light-skin in the dispatch

 description is worrisome, it is not unreasonable to believe Officer Lutz’s

 identification anyway. Even assuming Officer Lutz originally identified the driver

 of the SUV as dark-skinned—something that is not entirely clear from the

 record—it is not unreasonable to find that Petitioner’s skin color could be mistaken

 in the context of Officer Lutz’s initial identification.

       While this Court may find some of the details troubling and may very well

 take a different view of the facts in this case had it been the trier of fact, the


                                            14
Case 8:18-cv-00337-WFJ-AEP Document 13 Filed 08/10/20 Page 15 of 21 PageID 929




 postconviction court’s view of the facts is reasonable and based on factual

 determinations that Petitioner is unable to rebut with evidence. While Petitioner’s

 trial counsel could have shown more diligence about pursuing Wicox and calling

 her at the hearing so she could recant her identification of Petitioner, Petitioner is

 unable to show that the postconviction court’s finding that there was no prejudice

 was unreasonable. In habeas cases “state court[s] must be granted a deference and

 latitude that are not in operation when the case involves review under the

 Strickland standard itself.” Harrington v. Richter, 562 U.S. 86, 101 (2011). There

 is a reasonable argument that Officer Lutz’s identification was believable and

 sufficient on its own so that Wicox’s testimony would have been futile. So

 Petitioner is not entitled to relief under Ground One.

    2. Due Process Violation Under Sixth and Fourteenth Amendments Claim

        In Ground Two, Petitioner claims that he was illegally sentenced to 30-

 years’ incarceration when his second-degree felony—attempted second-degree

 murder—was “reclassified to a first-degree felony for use of a firearm under

 §775.087(1)(b), Fla. Stat. (2004) and (2012), the 10/20/Life statute, after he was

 designated a youthful offender at his original sentencing.” Dkt. 1 at 9–10.

 Petitioner asserts that the state trial court, as well as the state appellate court’s

 ruling on the issue, is contrary to, or involved an unreasonable application of

 clearly established federal law as determined by the Sixth and Fourteenth

                                             15
Case 8:18-cv-00337-WFJ-AEP Document 13 Filed 08/10/20 Page 16 of 21 PageID 930




 Amendments to the U.S. Constitution, and resulted in a decision that was based on

 an unreasonable determination of facts in light of the evidence presented in the

 state court proceeding. But this Ground is not appropriate for federal habeas

 review.

       On October 15, 2004, Petitioner entered a plea of nolo contendere to Count

 One: Attempted Second-Degree Murder with a firearm; and Count Two: Carrying

 a Concealed Weapon. Dkt. 11 at 1 He was subsequently designated a youthful

 offender and sentenced to 4 years’ Florida Department of Corrections (FDC)

 followed by 2 years’ community control for Count One and 4 years’ FDC followed

 by 1 year of community control for Count Two.Id. at 1–2. Petitioner asserts that

 since he was designated as a youthful offender during his original sentencing, the

 offense could not later be reclassified—as was done during his subsequent

 sentencing. But this claim involves a matter of state law not fit for federal habeas

 review. It follows that Petitioner is not entitled relief on Ground Two.

       Only a violation of federal law subjects state custody to federal habeas

 review. See 28 U.S.C. §2254 (a) (“[A] district court shall entertain an application

 for a writ of habeas corpus on behalf of a person in custody pursuant to a judgment

 of a State court only on the ground that he is in custody in violation of the

 Constitution or law or treaties of the United States.”) “[F]ederal habeas corpus

 relief does not lie for errors of state law” Wilson v. Corcoran, 562 U.S. 1, 5 (2010)


                                           16
Case 8:18-cv-00337-WFJ-AEP Document 13 Filed 08/10/20 Page 17 of 21 PageID 931




 (internal quotation omitted). Whether an offense can be reclassified based on the

 use of a firearm after a defendant is found to be a youthful offender is a question of

 state law and “[a] state prisoner does not raise an issue of federal constitutional

 concern my merely couching state law issues in terms of due process.” Sellers v.

 Sec’y, Fla. Dep’t of Corr., No. 16-15419-G, 2017 WL 3873376, at *4 (11th Cir.

 June 1, 2017) (citing Branan v. Booth, 861 F.2d 1507, 1508 (11th Cir. 1988)).

 Since Petitioner in this case only raises a claim that involves a matter of state law,

 he is not entitled to relief.

    3. Ineffective Assistance of Counsel: Defense Counsel Failed to Investigate
       Judicial Bias and Recuse Judge Claim
        Petitioner asserts that defense counsel was ineffective for not adequately

 investigating any judicial bias by the presiding judge, Circuit Judge Janette

 Dunnigan. Petitioner points to an April 2011 email sent by the trial judge offering

 to help arrange a fundraiser for the prevailing state attorney candidate in the lead

 up to an election. Dkt. 1 at 12.

        At the postconviction evidentiary hearing, Petitioner’s counsel testified that

 he became aware of the trial judge’s April 2011 email on August 9, 2012, after

 hearing that another defense attorney filed a motion to recuse the trial judge in an

 unrelated case. Dkt. 11-3 at 228. The email was sent from the trial judge’s official

 court email account and asked the court administrator to inform the candidate that

 Ed Chiles, the son of a former Florida governor, would support the candidate’s

                                           17
Case 8:18-cv-00337-WFJ-AEP Document 13 Filed 08/10/20 Page 18 of 21 PageID 932




 campaign. Specifically, the trial judge recounted, “You can tell [the candidate] that

 Ed Chiles will support him and do a fundraiser up here. I talked with him on

 Saturday…Tell [the candidate] to mention my name when he calls.” Dkt. 1 at 13.

 The email was then forwarded to the candidate. Dkt. 11-3 at 177.

       The other defense attorney that filed a motion for the trial judge to recuse

 herself in her case had her motion denied, and then appealed to the Second District

 Court of Appeal claiming that the trial judge was biased towards the prosecution

 because of the content of her email. Dkt. 1 at 13–14. However, the trial judge

 voluntarily transferred herself from the criminal division to the civil division of the

 Twelfth Judicial Circuit, making the appeal moot. Id at 14. Petitioner argues that

 by voluntarily transferring herself, the trial judge had admitted the impropriety of

 her actions and construed a bias towards the prosecution. Id.

       However, Petitioner’s defense counsel claimed that after researching the

 issue, he did not think that a motion to recuse would be well-founded. Dkt. 11-3 at

 231–32. Counsel also testified that the evidentiary hearing took place months

 before he was aware of the email and there was no reason to suspect that such an

 email existed. Id. at 240. Petitioner claimed to have heard about the content of

 Judge Dunnigan’s email from a newspaper article and accordingly he wrote his

 counsel numerous letters on the issue. Id. at 250–51. Later, Petitioner asserted that




                                           18
Case 8:18-cv-00337-WFJ-AEP Document 13 Filed 08/10/20 Page 19 of 21 PageID 933




 he asked counsel to file a motion to vacate his sentence based on the content of the

 email. Id. at 251.

       In denying relief on the claim, the state postconviction court found counsel’s

 decision not to file a motion for recusal was a reasonable one. Dkt. 11-3 at 284.

 The court concluded that counsel’s decision not to file a motion was made after

 consultation with colleagues and thorough analysis. Id. at 283–84. The

 postconviction court gave counsel’s decision significant deference since counsel

 thoroughly considered the possibility of filing such a motion, even though he

 ultimately decided not to. Id. In the absence of considerable evidence showing that

 such a decision was unreasonable, the postconviction court found that counsel’s

 decision was not unreasonable; and this Court agrees. As noted above, “strategic

 choices made [by trial counsel] after thorough investigation of law and facts

 relevant to plausible options are virtually unchallengeable” Strickland, 466 U.S. at

 690–91. Since Petitioner’s trial counsel conducted reasonable investigation into

 this issue his trial counsel was not deficient under Strickland and he is not entitled

 to relief under this claim.

       Moreover, even if his counsel’s actions were deficient, the postconviction

 court found that the Petitioner did not suffer any actual prejudice by trial counsel’s

 decision not to file a motion to disqualify Judge Dunnigan from the case. Dkt. 11-3

 at 284–85. The postconviction court supported this notion by recognizing that


                                           19
Case 8:18-cv-00337-WFJ-AEP Document 13 Filed 08/10/20 Page 20 of 21 PageID 934




 Petitioner’s sentence was ultimately affirmed on appeal. Id. Based on the factual

 findings of the case, the postconviction court reasonably concluded that Petitioner

 failed to establish any deficient performance of counsel or prejudice. This Court

 affirms the denial of relief on this claim since it was not contrary to, nor an

 unreasonable application of, Strickland. Petitioner is not entitled to relief on

 Ground Three.

                              Certificate of Appealability

       “The district court must issue or deny a certificate of appealability when it

 enters a final order adverse to the applicant,” and if a certificate is issued, “the

 court must state the specific issue or issues that satisfy the showing required by 28

 U.S.C. § 2253(c)(2).” Rule 11(a), Rules Governing Section 2254 Proceedings for

 the United States District Courts; see Miller-El v. Cockrell, 537 U.S. 322, 336

 (2003). To merit a COA, Petitioner must show that reasonable jurists would find

 debatable both the merits of the underlying claims and the procedural issues he

 seeks to raise. See 28 U.S.C. § 2253(c)(2); Slack v. McDaniel, 529 U.S. 473, 484

 (2000); Eagle v. Linahan, 279 F.3d 926, 935 (11th Cir. 2001). Because he fails to

 show that reasonable jurists would debate either the merits of the claims or the

 procedural issues, Petitioner is not entitled to either a COA or leave to appeal in

 forma pauperis.




                                            20
Case 8:18-cv-00337-WFJ-AEP Document 13 Filed 08/10/20 Page 21 of 21 PageID 935




       Accordingly, a certificate of appealability is denied. Leave to appeal in

 forma pauperis is denied. Petitioner must obtain permission from the circuit court

 to appeal in forma pauperis.

                                     Conclusion

       The Court denies the Petition with prejudice. Dkt. 1. The Clerk is directed to

 enter judgment accordingly, terminate any pending motions, and close the file.

       DONE AND ORDERED at Tampa, Florida, on August 10, 2020.




 COPIES FURNISHED TO:
 Counsel of Record
 Petitioner, pro se




                                          21
